Opinion filed December 11, 2014




                                       In The


        Eleventh Court of Appeals
                                     ____________

                              No. 11-14-00036-CR
                                     ____________

                 HUGO ISRAEL MARTINEZ, Appellant
                                          V.
                    THE STATE OF TEXAS, Appellee


                    On Appeal from the 161st District Court
                                  Ector County, Texas
                         Trial Court Cause No. B-35,031


                     MEMORANDUM OPINION
      After jury selection, Hugo Israel Martinez pleaded guilty to the first-degree
felony offense of possession of four grams or more but less than 200 grams of
cocaine with the intent to deliver. The jury convicted Appellant of the offense, and
it assessed his punishment at confinement for sixteen years.        The trial court
sentenced Appellant accordingly. We dismiss the appeal.
        Appellant’s court-appointed counsel has filed a motion to withdraw. The
motion is supported by a brief in which counsel professionally and conscientiously
examines the record and applicable law and states that he has concluded that the
appeal is frivolous. Counsel has provided Appellant with a copy of the motion to
withdraw, the brief, the clerk’s record, and the reporter’s record, and counsel has
advised Appellant of his right to file a response to counsel’s brief. A response has
not been filed. 1 Court-appointed counsel has complied with the requirements of
Anders v. California, 386 U.S. 738 (1967); Kelly v. State, 436 S.W.3d 313 (Tex.
Crim. App. 2014); In re Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008);
Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991); High v. State, 573
S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim.
App. 1974); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969); and
Eaden v. State, 161 S.W.3d 173 (Tex. App.—Eastland 2005, no pet.). Following
the procedures outlined in Anders and Schulman, we have independently reviewed
the record, and we agree that the appeal is without merit and should be dismissed.
Schulman, 252 S.W.3d at 409.
        We note that counsel has the responsibility to advise Appellant that he may
file a petition for discretionary review with the clerk of the Texas Court of
Criminal Appeals seeking review by that court. TEX. R. APP. P. 48.4 (“In criminal
cases, the attorney representing the defendant on appeal shall, within five days
after the opinion is handed down, send his client a copy of the opinion and
judgment, along with notification of the defendant’s right to file a pro se petition
for discretionary review under Rule 68.”). Likewise, this court advises Appellant
that he may file a petition for discretionary review pursuant to TEX. R. APP. P. 68.



        1
        By letter, this court granted Appellant thirty days in which to exercise his right to file a response
to counsel’s brief.

                                                      2
      The motion to withdraw is granted, and the appeal is dismissed.




                                                  PER CURIAM


December 11, 2014
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                        3